Citation Nr: 1438359	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-08 637	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from February 1961 to February 1965.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that, in part, denied the appellant's claim of entitlement to service connection for bilateral hearing loss.

In September 2012, a videoconference hearing was held between Wilkes-Barre, Pennsylvania and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

Thereafter, the Board remanded the case for additional development in February 2013, and again in December 2013.  The case has now been returned to the Board for appellate review.  


FINDING OF FACT

The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he currently suffers from bilateral hearing loss due to noise exposure related to his duties as an aviation electrician working around helicopters, prop airplanes and jets while on active duty.  He maintains that his hearing loss is related to his documented in-service acoustic trauma.  The appellant testified at his September 2012 Board videoconference hearing that his hearing loss began in service and that it has continued to the present time.  He also testified that, while he had been exposed to occupational acoustic trauma post-service, he was required to wear ear protection while working.  

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  Unless otherwise noted, service department testing results dated October 31, 1967, or earlier, are assumed to be in ASA units.  In order to facilitate data comparison, the ASA standards below have been converted to ISO-ANSI standards.

The appellant underwent a service entrance examination in January 1961, and his ears were noted to be clinically normal on examination.  Audiometric testing was accomplished and the puretone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
N/A
15
LEFT
15
10
10
N/A
10

The appellant underwent an examination in July 1963, and his ears were noted to be clinically normal on examination.  Audiometric testing was accomplished and the puretone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
20
10
10
10
5

The appellant underwent a service separation examination in January 1965, and his ears were noted to be clinically normal on examination.  It was indicated that the appellant had a history of noise exposure consisting of three years to prop planes and six months to jets.  Audiometric testing was accomplished (using the ASA 1951 standard) and the puretone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
5
LEFT
15
10
10
N/A
5

The first clinical documentation of the appellant's claimed bilateral hearing loss is found in the report of a private audiology evaluation that was conducted in October 2008.  The testing revealed sensorineural hearing loss bilaterally.

The appellant underwent VA audiometric testing in September 2009; he reported progressive bilateral hearing loss as well as exposure to acoustic trauma during service.  He also reported post-service occupational or recreational noise.  

The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
35
45
LEFT
20
20
30
30
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The VA examining audiologist noted that he had reviewed the claims file and rendered a diagnosis of bilateral high frequency sensorineural hearing loss.  The audiologist concluded that the appellant's hearing sensitivity was within normal limits during service and without a significant threshold shift between 1961 and 1965.  The examiner opined that the appellant's hearing loss was less likely as not related to service.  A February 2013 addendum essentially iterated this opinion.  However, the examiner apparently did not convert the in-service ASA results to ISO (ANSI) units and did not consider the appellant's reports that he had experienced problems with his hearing during service.  In addition, the VA examiner did not identify the etiology of the appellant's bilateral hearing loss.

The RO thereafter obtained an opinion from a VA physician; the February 2014 opinion indicated that the appellant had very good hearing while in the service and also upon discharge.  The physician noted that the appellant had had average noise exposure post-service with ear protectors and that his September 2009 pure tone average was 34 decibels.  The doctor considered these findings, plus a speech discrimination score of 96 percent at worst, as being the findings expected in population of the appellant's age group.  The physician stated that it was his belief that the appellant's service exposure was unlikely to have caused him any hearing loss in addition to what is expected in the general population.  The physician iterated these statements in an addendum dated in June 2014.  However, the physician apparently did not convert the in-service ASA results to ISO (ANSI) units and did not consider the appellant's reports that he had experienced problems with his hearing during service.  In addition, the VA examiner did not address whether there was any relationship between the appellant's service-connected tinnitus and his bilateral hearing loss.

The evidence unfavorable to the claim for service connection in this case consists of the service separation examination report which contains normal audiometric findings for the appellant's right and left ears; the many years between service and clinical documentation of hearing loss; the September 2009 negative VA audiology opinion (with addendum); and the February 2014 negative VA physician opinion (with addendum).  

As to the negative VA opinions, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Neither the September 2009 VA audiological examiner nor the February 2014 reviewer converted the in-service ASA results to ISO (ANSI) units and therefore their opinions were based on incomplete medical records.  In addition, neither adequately addressed the accounts of the appellant about the hearing problems he had during service.  The September 2009 examiner did not provide any opinion as to the etiology of the appellant's bilateral hearing loss and the February 2014 reviewer did not discuss whether there was any relationship between the appellant's service-connected tinnitus and his hearing loss.  Thus, these VA opinions are of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, that there is clinical evidence to the effect that exposure to acoustic trauma does cause sensorineural hearing loss and that there is objective evidence to support the appellant's reports of his exposure to acoustic trauma in service.  The appellant's service personnel records list his occupational specialty as aviation electrician.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, the rate of Navy aviation electrician's mate is listed as an MOS that is "highly probable" for exposure to hazardous noise).  

In addition, the Board notes that the appellant is service-connected for tinnitus based on acoustic trauma in service and that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  

Therefore, the Board accepts the Veteran's assertions of in-service noise exposure as credible.  Since the only explanations specifically advanced to account for the Veteran's current hearing deficits include in-service acoustic trauma and the aging process, the Veteran's hearing loss could be due to one or the other of these two causes or to both of these two causes.  These facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.  

Therefore, the Board concludes that evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and finds that the Veteran's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


